Citation Nr: 1423698	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-07 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected pulmonary tuberculosis (PTB).

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected PTB.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the Armed Forces of the United States from February 1945 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

In May 2011, the Board remanded the issue on appeal for additional development.  As the actions specified in the May 2011 remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACTS

1.  The evidence of record does not show that the Veteran's hypertension was incurred in or aggravated by his military service; or was proximately due to or aggravated by his service-connected PTB.  

2.  The evidence of record does not show that the Veteran's diabetes mellitus was incurred in or aggravated by his military service; or was proximately due or aggravated by his service-connected PTB.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for hypertension, to include as secondary to service-connected PTB, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

2.  The criteria to establish entitlement to service connection for diabetes mellitus, to include as secondary to service-connected PTB, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VA satisfied its duty to notify when it issued a May 2009 letter, prior to the rating decision, informing the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, supra.  The letter also satisfied the notice requirements for secondary service connection, according to 38 C.F.R. § 3.310.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service VA and private treatment records, and lay statements are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While VA did not provide the Veteran with examinations and did not obtain a medical opinion as to the origins of the claimed hypertension and diabetes mellitus, the Board finds that VA had no obligation to do so.  

The service treatment records are negative for any diagnosis or related problems for his hypertension or diabetes mellitus and there is no persuasive competent and credible evidence of continuity or a link to service or a service-connected disability.  See Paralyzed Veterans of America, v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim).  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, such as diabetes mellitus and hypertension, may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran asserts that his hypertension and diabetes mellitus was caused by his service-connected PTB.  The Veteran was service-connected for inactive PTB in a December 2013 rating decision.

Service treatment records (STRs) from May 1946 to August 1946 show that the Veteran had received treatment for PTB.  The STRs do not reflect any complaints, treatment or diagnosis for any condition related to hypertension or diabetes mellitus.  

Private treatment records reflect that the Veteran had been diagnosed with hypertension in January 1997.  His diabetes mellitus was diagnosed in approximately September 2006.  See Dr. Lucero September 2007 treatment record and March 2008 Statement of Sta. Teresita General Hospital.  

VA treatment records from August 2007 to February 2008 reflect treatment for his hypertension and diabetes mellitus.  

The record does not contain any opinion provided by the Veteran's treating physicians or any health care provider that his hypertension or diabetes mellitus were etiologically related to his PTB.  

The Board finds that the record shows no evidence that the Veteran's hypertension and diabetes mellitus were caused or aggravated by his service-connected PTB.  The record reflects that the Veteran has a current diagnosis for hypertension and diabetes mellitus.  The record also reflects that the Veteran's PTB is service-connected.  However, there is no competent medical evidence to suggest that the Veteran's service-connected PTB caused or aggravated the Veteran's hypertension or diabetes mellitus.  Although the Veteran contends that these two conditions are related to his service-connected PTB, the Veteran does not have the requisite specialized medical knowledge and training to provide such a medical opinion.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board finds that service connection on a secondary basis is not warranted.  

The Board has also considered whether the evidence supports a finding of service connection on a direct basis.   See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, there is no evidence to suggest that the Veteran's hypertension or diabetes mellitus were incurred in or aggravated by service.  In fact, his hypertension was diagnosed more than 50 years after his discharge and his diabetes mellitus was diagnosed about 60 years after his discharge.  As the record reflects no evidence of an in-service incurrence or aggravation, or a link between the Veteran's current disabilities and his period of service, the Board finds that service connection on a direct basis is not warranted.  

As diabetes mellitus and hypertension are considered chronic diseases under 38 C.F.R. § 3.309(a), the Board also considered whether the Veteran was entitled to service connection on a presumptive basis.  See 38 C.F.R. § 3.307(a)(3).  However, the record does not show that either diabetes mellitus or hypertension manifested within one year of separation from service.  Therefore, service connection on a presumptive basis is not warranted.  

As the preponderance of the evidence is against the Veteran's claims for service connection, the benefit of the doubt doctrine does not apply, and the claims for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTB, is denied.

Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected PTB, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


